Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amend claims 4, 9, 15, 16, 19 & 20 as follows:

a.	Per claim 4, line 2 change “the B-cover” to –a B-cover--.
b.	Per claim 9, line 10, change “first flexible flat cable” to –first flexible flat cable (FFC)—.
c.	Per claim 15, line 2, change “the B-cover” to –a B-cover--.
d.	Per claim 16, line 3, change “the A-cover” to –an A-cover--.
e.	Per claim 19, line 2, change “the B-cover” to –a B-cover--.
f.	Per claim 20, line 1, change “herein” to –wherein--.

Allowable Subject Matter

2.	Claims 1-20 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the system as respectively recited in independent claims 1, and at least in part, because 	Independent claim 1 recites the limitations: “… and a physically bifurcated display daughter board between the OLED display layer and the A-cover, the physically bifurcated display daughter board including: a first portion of the display daughter board including a source driver integrated circuit (IC) operatively coupled to a processor to receive graphics data; and a second portion of the display daughter board comprising a power management integrated circuit (PMIC) operatively coupled to the first portion of the display daughter board and a power source, where the second portion of the display daughter board is mechanically coupled to an interior surface of the A-cover to dissipate heat away from the OLED display layer.”,
	Independent claim 9 recites the limitations: “…a physically bifurcated display daughter board between the OLED display layer and the A-cover, the physically bifurcated display daughter board including: a first portion of the display daughter board operatively coupled to a back surface of the OLED display layer via a first flexible flat cable (FFC) in a bent-type configuration, the first portion of the display daughter board including a source driver integrated circuit (IC) operatively coupled to a processor to receive graphics data; and a second portion of the display daughter board comprising a power management integrated circuit (PMIC), the second portion of the display daughter board being operatively coupled to the first portion and a power source, where the second portion of the display daughter board is mechanically coupled to an interior surface of the A-cover to dissipate heat away from the OLED display layer.”, and 
	Independent claim 16 recites the limitations: “…a physically bifurcated display daughter board between the OLED display layer and an A-cover, the physically bifurcated display daughter board including: a first portion of the display daughter board including a source driver integrated circuit (IC) operatively coupled to a processor to receive graphics data; and - 30 -Attorney Docket No.: DC-117807 a second portion of the display daughter board comprising a power management integrated circuit (PMIC) operatively coupled to the first portion of the display daughter board and a power source, where the second portion of the display daughter board is mechanically coupled to a back surface of the OLED display layer disposed above the first portion of the daughter board in a display housing to dissipate heat created by the PMIC apart from the first portion of the display daughter board.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 9 & 16, are believed to render said claim(s) and all claims depending therefrom (claims 2-8, 10-15 and 17-20) allowable over the prior art references of record, taken alone or in combination. 
3.	The closest reference to the present invention are believed to be as follows:
	Park et al. US2020/0053868 discloses integrated circuits may be electrically connected to each other and the electrical connection may be made through a printed circuit board (or a flexible printed circuit board). For example, the power management integrated circuit and the display driver integrated circuit may be electrically connected to each other through a printed circuit board, for example, a conductive area mounted on a printed circuit board. Thus, the display driver integrated circuit may receive the power required for operation from the power management integrated circuit and output a specified image onto a display.
	Lee et al. US2020/0058712 discloses A display device includes: a display panel; a first force sensor disposed below the display panel; a display circuit board attached to a first side of the display panel; and a first flexible circuit board connecting the first force sensor and the display circuit board, wherein the display circuit board and the first flexible circuit board are bent at least once.
	OH et al. US2020/0356143 discloses A flexible display device is provided, which includes a first housing, a second housing, a hinge structure that connects the first housing and the second housing and supports a hinge motion of the first housing or the second housing, a heat source disposed in the first housing, a heat sink disposed in the second housing, and a heat-dissipation path structure disposed across the first housing, the hinge structure, and the second housing. The heat-dissipation path structure transfers heat generated by the heat source to the heat sink.
4.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed. 
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835